MEMORANDUM **
Jose Jorge Marines-Gaytan appeals from the 30-month sentence imposed after *849he pled guilty to unlawful re-entry following deportation, in violation of 8 U.S.C. § 1826. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Weiland, 420 F.3d 1062, 1080 n. 16 (9th Cir.2005) (noting that the court continues to be bound by the Supreme Court’s holding in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998)).
DISMISSED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.